DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1(medium), 11 (method), and 19 (system) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 (medium), 11(method) and 19 (system) of U.S. Patent No. 10826792  
17087247 (present application)
10826792 (Parent Patent)
1. A non-transitory computer accessible memory medium that stores program 

receive an indication of a plurality of target 
devices for which an update has been determined to be valid according to a set of rules;





concurrently update the plurality of target devices, wherein, in concurrently updating the plurality of target devices, the program instructions are executable to cause the computing device to:




initiate concurrent updating of at least a portion of the plurality of target devices using a first level of concurrency;
monitor the concurrent updating, thereby generating first results; and
in response to the first results meeting first criteria, initiate concurrent updating of at least a successive portion of the plurality of target devices at a second level of concurrency, wherein the second level of concurrency is greater than the first level of concurrency.



receive an indication of a plurality of target devices for which an update has been determined to be valid according to a set of rules; 

sequentially update two or more target devices of the plurality of target devices; monitor the sequential updating, thereby generating first results, wherein the first results comprise an indication of whether at least a first target device of the two or more target devices is successfully updated; and 

concurrently update remaining target devices of the plurality of target devices in response to the first results indicating that at least the first target device was successfully updated, wherein, 




initiate concurrent updating of at least a portion of the remaining target devices using a first level of concurrency; 

monitor the concurrent updating, thereby generating further results; and 

in response to the further results meeting further criteria, initiate concurrent updating of at least a successive portion of the target devices at a second level of concurrency, wherein the second level of concurrency is greater than the first level of concurrency.


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 11 and 19 of the 10826792 is narrower than and includes all of the features of claim 1, 11 and 19 of the present application.  

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 101
Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In summary, claims 1, 11 and 19 are directed to a medium, method and system for updating devices based on rules. This describes an idea of comparing and storing information using rules to identify action options and diagnosing an abnormal condition by performing clinical tests and thinking about the results. It is also noted that making the user interface adaptive would not render the concept less abstract. Thus, the claims 1, 11 and 19  directed to an abstract idea.
The underlying concept merely receives information, analyzes it, and displays the results of the analysis – this concept is not meaningfully different than concepts found by the courts to be abstract (see Electric Power Group, collecting information, analyzing it, and displaying certain results of the collection and analysis; see Cybersource, obtaining and comparing intangible data; see Digitech, organizing information through mathematical correlations; see Grams, diagnosing an abnormal condition by performing clinical tests and thinking about the results; see Cyberfone, using categories to organize store and transmit information; see Smartgene, comparing new and stored information and using rules to identify options).  Further the claimed invention appears to be something that can be performed by head and hand (Gottschalk v. Benson).  The claimed solution is not necessarily rooted in computer technology in order to overcome a problem (DDR v. Hotels.com).  Therefore, based on the activities recited in the limitations and the identified characteristics that are similar to the aforementioned 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea.  For example, claim 1 recites the additional elements of initiate concurrent updating of at least a portion of the plurality of target devices using a first level of concurrency; monitor the concurrent updating, thereby generating first results; and in response to the first results meeting first criteria, initiate concurrent updating of at least a successive portion of the plurality of target devices at a second level of concurrency, wherein the second level of concurrency is greater than the first level of concurrency.  These elements are recited at a high level of generality and are well-understood, routine, and conventional activities in the GUI art.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. Looking at the elements as a combination does not add anything more than the elements analyzed individually. Therefore, these claims do not amount to significantly more than the abstract idea itself. 
Claims 2-10, 12-18, 20-27 merely recite other additional elements that either define the type of data, and interface(s) performing generic functions that when looking at the elements as a combination does not add anything more than the elements analyzed individually. Therefore, these claims also do not amount to significantly more than the abstract idea itself. These claims are not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7-8, 11, 14,  and 18-19, 22, 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Michalik et al. (Michalik) US Patent no. 9696982 B1.
In regard to claim 1, Michalik disclose A non-transitory computer accessible memory medium that stores program instructions executable to cause a computing device to: (col. 13, line 15-25 medium) 
receive an indication of a plurality of target devices for which an update has been determined to be valid according to a set of rules; (Fig. 3, col. 7, line 42-col. 8, line 50 pilot host set has been determined to update from the user configuration screen, update host set based on the user configuration and the changes can be confirmed and reflected)
concurrently update the plurality of target devices, wherein, in concurrently updating the plurality of target devices, the program instructions are executable to cause the computing device to: (col. 5, line 2-12, col. 8, line 50-col. 10, 35 
initiate concurrent updating of at least a portion of the plurality of target devices using a first level of concurrency; (Fig. 3, col. 7, line 42-col. 9, line 18 based on user configured number of pilot hosts, deploy test update) 
monitor the concurrent updating, thereby generating first results; (col. 8, line 50-65, col. 10, line 36-50, monitoring the progress of the test deployment and determine if the test deployment is successful) and
in response to the first results meeting first criteria, (col. 8, line 50-65, monitoring the progress of the deployment and determine if the deployment is successful) initiate concurrent updating of at least a successive portion of the plurality of target devices at a second level of concurrency, wherein the second level of concurrency is greater than the first level of concurrency. (Fig. 3, col. 8, line 66-col. 9, line 18, col. 10, 18-36 deploy the remaining hosts in the host fleet of the test deployment is successful, the remaining hosts in the host fleet has larger number, for example, host count limit is 100 in fig. 3 and count 24.14% of the hosts covered, also 336 the host count required for full coverage is much greater, etc.)
In regard to claim 4, Michalik disclose The non-transitory computer accessible memory medium of claim 1, the rejection is incorporated herein.

In regard to claim 7, Michalik disclose The non-transitory computer accessible memory medium of claim 1, the rejection is incorporated herein.
Michalik disclose wherein the update comprises one or more of: firmware modification; firmware configuration modification; software modification; software configuration modification; at least one parameter modification; or at least one parameter configuration modification.(Fig. 3, col. 7, line 42-col. 9, line 18, software package,  operation system, etc. see Fig. 3)
In regard to claim 8, Michalik disclose The non-transitory computer accessible memory medium of claim 1, the rejection is incorporated herein.
Michalik disclose wherein the program instructions are further executable to implement a graphical user interface (GUI), wherein the GUI is configured to:
receive user input modifying the rules. (Fig. 3, col. 7, line 42-col. 9, line 18, user configuration user interface which user select and change the host attributes and host type, count, and head or tail first, etc.  to update)
In regard to claims 11, 14, claims 11, 14 are method claims corresponding to the media claims 1,4 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1, 4.

 Michalik disclose wherein the program instructions are further executable to perform: rolling back the update for at least one of the plurality of target devices. (col. 8, line 65-col9. line 18, restoring the pilot hosts in the set back to their states before the deployment) 
In regard to claims 19, 22, claims 19, 22 are system claims corresponding to the medium claims 1, 4 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1, 4.
In regard to claim 27, Michalik disclose The system of claim 19, the rejection is incorporated herein.
Michalik disclose wherein the set of rules comprises at least one of: a set of safety check rules; or a set of business rules. (col. 6, line 10-67, etc, priority rule, etc.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5, 9-10, 12-13, 15, 17, 20-21, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Michalik et al. (Michalik) US Patent no. 9696982 B1  in view of  Kosuru et al. (hereinafter Kosuru) US 2012/0110150 
In regard to claim 2, Michalik disclose The non-transitory computer accessible memory medium of claim 1, the rejection is incorporated herein.
But Michalik fail to explicitly disclose “wherein the update being valid for a target device comprises the update being compatible with one or more of: hardware of the target device; software of the target device; or configuration information of the target device.”
Kosuru disclose wherein the update being valid for a target device comprises the update being compatible with one or more of: hardware of the target device; software of the target device; or configuration information of the target device. ([0022] [0023][0035] [0054] compatibility of software version of the node)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kosuru’s method of upgrading into Michalik’s invention as they are related to the same field endeavor of 
In regard to claim 3, Michalik and Kosuru disclose The non-transitory computer accessible memory medium of claim 2, the rejection is incorporated herein.
But Michalik fail to explicitly disclose “wherein the compatibility of the update is based at least partly on one or more of: version of software for each target device; or  version of configuration information for each target device.”
Kosuru disclose wherein the compatibility of the update is based at least partly on one or more of: version of software for each target device; or  version of configuration information for each target device. ([0022] [0023][0035] [0054] compatibility of software version of the node)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kosuru’s method of upgrading into Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Kosuru’s upgrading device based on compatibility of the node would help to provide component upgrade control into Michalik’s system. Therefore it would 
In regard to claim 5, Michalik disclose The non-transitory computer accessible memory medium of claim 1, the rejection is incorporated herein.
But Michalik fail to explicitly disclose “wherein the first results comprise an indication of at least one target device for which the update was not successful, and wherein the program instructions are further executable to cause the computing device to: determine the update was not successful because the at least one target device was not accessible; determine subsequently that the at least one target device is accessible; and update of the at least one target device in response to said subsequently determining that the at least one target device is accessible.”
Kosuru disclose wherein the first results comprise an indication of at least one target device for which the update was not successful, ([0022] [0023] [0041] [0050] [0052] determine the success or fail of the update) and wherein the program instructions are further executable to cause the computing device to:
 determine the update was not successful because the at least one target device was not accessible; ([0022] [0023] [0041] [0050] [0052] failed 
determine subsequently that the at least one target device is accessible; and update of the at least one target device in response to said determining subsequently.  (Fig. 4, [0036]-[0043] based on the node’s status, unavailable, failed, etc. the topology is 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kosuru’s method of upgrading into Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Kosuru’s upgrading device based on status of the node would help to provide component upgrade control into Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that upgrading device based on status of the node would help to provide more intuitive ways to update the system.
In regard to claim 9, Michalik disclose The non-transitory computer accessible memory medium of claim 1, the rejection is incorporated herein.
But Michalik fail to explicitly disclose “wherein said concurrently updating the plurality of target devices further comprises: repeating said monitoring and said initiating concurrent updating one or more times for further successive portions of the plurality of target devices at respective successively greater levels of concurrency.”
Kosuru disclose wherein said concurrently updating the plurality of target devices comprises: repeating said monitoring and said initiating concurrent updating one or more times for further successive portions of the plurality of target devices at respective successively greater levels of concurrency. (Fig. 4, [0036]-[0042] [0047] 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kosuru’s method of upgrading into Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Kosuru’s upgrading device based on status of the node would help to provide component upgrade control into Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that upgrading device based on status of the node would help to provide more intuitive ways to update the system.
In regard to claim 10, Michalik and Kosuru disclose The non-transitory computer accessible memory medium of claim 9, the rejection is incorporated herein.
Michalik disclose wherein the program instructions are further executable to implement a graphical user interface (GUI), wherein the program instructions are executable to cause the GUI to:
receive user input specifying: (Fig. 3, col. 7, line 42-col. 9, line 18 based on user input to configure how to deploy update) 
sizes of the at least a successive portion and the further successive portions of the plurality of target devices; or rules for automatically specifying the sizes of the at 
In regard to claims 12, 13, 15, claims 12, 13, 15 are method claims corresponding to the media claims 2, 3, 5 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 2, 3, 5.
In regard to claim 17, Michalik disclose The computer implemented method of claim 11, the rejection is incorporated herein.
But Michalik fail to explicitly disclose “wherein said concurrently updating of the plurality of target devices further comprises: generate further results based on monitoring the concurrent updating; and in response to the further results failing to meet further criteria, initiating sequential updating of at least a second successive portion of the plurality of target devices.”
Kosuru disclose wherein said concurrently updating of the plurality of target devices further comprises: generate further results based on monitoring the concurrent updating; ([0037][0033] monitoring and querying the database to check the status information updated)  
 and in response to the further results failing to meet further criteria, initiating sequential updating of at least a second successive portion of the plurality of 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kosuru’s method of upgrading into Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Kosuru’s upgrading device based on status of the node would help to provide component upgrade control into Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that upgrading device based on status of the node would help to provide more intuitive ways to update the system.
In regard to claims 20-21, 23, claims 20-21, 23 are system claims corresponding to the medium claims 2-3, 5 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 2-3, 5.
In regard to claim 24, Michalik disclose The system of claim 19, the rejection is incorporated herein.
But Michalik fail to explicitly disclose “wherein the first results meeting first criteria comprises confirmation that, for each target device of at least a subset of the plurality of target devices: a current state of the target device matches an expected state of the target device.”

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kosuru’s method of upgrading into Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Kosuru’s upgrading device based on status of the node would help to provide component upgrade control into Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that upgrading device based on status of the node would help to provide more intuitive ways to update the system.
In regard to claim 25, Michalik disclose The system of claim 24, the rejection is incorporated herein.
But Michalik fail to explicitly disclose “wherein the current state of the target device is received from one or more of: the target device; cloud storage; or a storage device.”
 the target device; cloud storage; or a storage device. ([0037] [0041] [0042] [0047] status information is from the nodes and stored in the database)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kosuru’s method of upgrading into Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Kosuru’s upgrading device based on status of the node would help to provide component upgrade control into Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that upgrading device based on status of the node would help to provide more intuitive ways to update the system.
In regard to claim 26, Michalik disclose The system of claim 19, the rejection is incorporated herein.
But Michalik fail to explicitly disclose “wherein said concurrently updating comprises: deploying an update to a first target device; and requesting reboot of the first target device.”
Kosuru disclose wherein said concurrently updating comprises: deploying an update to a first target device; and requesting reboot of the first target device. ([0043] the node is updated and restarted)
.
Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Halmstad et al. US 2016/0057020 as applied to claim 1, further in view of Hayton 2009/0327908
In regard to claim 6, Michalik disclose The non-transitory computer accessible memory medium of claim 1, the rejection is incorporated herein.
But Michalik fail to explicitly disclose “wherein the program instructions are further executable to implement a graphical user interface (GUID), wherein the first results comprise an indication of at least one target device for which the update is valid, and wherein the program instructions are further executable to cause the computing device to: receive, to the GUI, user input manually overriding the first results for the at least one target device; and exclude the at least one target device from said concurrently updating in response to said receiving user input.”

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Hayton’s controlling of dynamic groups of devices into Michalik’s invention as they are related to the same field endeavor of managing group of devices. The motivation to combine these arts, as proposed above, at least because Hayton’s controlling of dynamic groups of devices based on the defined filters and overriding rule would help to provide component upgrade control into Michalik’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that controlling of dynamic groups of devices based on the defined filters and overriding rule would help to provide more intuitive ways to update the system.
In regard to claim 16, claim 16 is a  method claim corresponding to the medium claim 6 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20140173580 A1	 June 19, 2014 		McDonald et al. 
UTILIZING A MULTI-SYSTEM SET CONFIGURATION TO UPDATE A UTILITY NODE SYSTEM SET
McDonald et al. disclose A system set of a utility node device, such as a kernel and/or root file system, may be updated by utilizing a multi-system set configuration. For example, the multi-system set configuration may include a first system set that is generally configured to act as an "active" set, a second system set (e.g., "idle" set) that is configured to operate when the first system set is non-operational or in an "idle" state, and a third system set that is configured to operate when the first and second system sets are non-operational. During an update of a system set, an update package may be applied to the second "idle" system set, while the first "active" system set remains operational. The utility node device may comprise a smart utility meter, sensor, control device, transformer, switch, relay, or the like. … see abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143